 THE EVANSVILLE UNION STOCKYARDS COMPANY631All production and maintenance employees at the Employer's Wood-ville,Ohio, plant, excluding office and clerical employees,' laboratoryemployees," guards, foremen, and supervisors as defined in the Act.[Text of Direction of Election omitted.from publication in thisvolume.]'Included in this category,in accordance with the agreement of the parties, is thesupply house employee,who works under the supervision of the office supervisor.gLaboratory employees are excluded in accordance with the stipulation of the parties.TILE EVANSVILLE UNION STOCKYARDSCOMPANYandCHAUFFEURS,TEAMSTERS & HELPERS LOCAL#215,AFFILIATED WITHTHE INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F.OF L.,PETITIONER.CaseNo.35-RC-4:97.July 26,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour Goldstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Ohio corporation, is engaged in the operationof stockyards at Evansville, Indiana. It is one of the 68 largest of suchenterprises in the United States.The Employer's stockyards providethe physical facilities for the sales of livestock i and service the live-stock from the time they reach the yards to the time the purchaserstake delivery, including weighing, feeding, watering, and generallycaring for the animals.During the last year, the Employer handled 625,021 hogs, cattle,calves, and sheep.Approximately 50 to 60 percent of this livestock,which is received from independent farmers and other producers,represent shipments from outside the State of Indiana.A substantialportion of this livestock handled by the Employer was shipped outsidethe State.In the latter connection, the record shows that, during thelast year, one order buyer, I. R. Whiting, purchased almost $7,000,000i The Employer takes no direct part in the sales transactions.Sales are made by twocommission companies which act as agents for the producers,and purchases are handledby meat packers or individual order buyers acting on their behalf95 NLRB No. 70. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDworth of livestock at the Employer's yards, of which about 70 percentrepresented direct shipments to packing houses, including Armour &Company, located outside the State.Also, during this period, theEvansville plant of Swift & Company purchased livestock valued atover $20,000,000 at the Employer's yards and this plant annuallyships meat products valued at over $20,000,000 to points outside theState.During 1950, the Employer purchased about $49,000 worth of sup-plies, of which about 2 or 3 percent represented purchases from outsidethe State.During the same period, the Employer's revenue amountedto between 4200,000 and $300,000.Of this revenue about 50 to 60percent represented receipts from sellers outside the State,' $40,000was received for certain services rendered to Swift & Company, andabout $2,200 was received as rent from I. R. Whiting and the two com-mission companies which rent office space at the Employer's yards.In view of the foregoing, and particularly the substantial value ofthe livestock handled by the Employer which is destined for out-of-State shipment, we find, contrary to the Employer's contention, thatit is engaged in commerce within the meaning of the Act, and that itwould effectuate the policies of the Act to assert jurisdiction in thiscase 3-2.The labor organizations involved claim to represent certainemployees of the Employer.'3.The Employer contends that its stockyards employees are -agri-cultural laborers" and, therefore, that the Board lacks jurisdictionherein.We find no merit in this contention.While the Employerattempts to secure experienced farm hands as personnel, it is manifestthat the Employer's operations are not performed on a farm and areconducted as a distinct commercial enterprise.We find, therefore,that the employees involved in this proceeding are not "agriculturallaborers" and are within the coverage of the Act .5We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning of.Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find, substantially in accord with the agreement of the parties,that all employees of the Employer at its Evansville, Indiana, stock-2 The Employer charges the individual producers a fixed fee per head of livestock.8 SeeStanislaus Implement and Hardware Co., Ltd.,91 NLRB 618. Cf.Stafford v.Wallace,258 U. S. 495:Gulf Shipside Storage Corporation,91 NLRB 181.4United Packinghouse Workers of America, CIO,was permitted to intervene on the basisof a showing of interest in the requested unit.e Flemington Auction Market Cooperative Association,Inc.,91 NLRB No. 231. See alsoImperial Garden Growers,91 NLRB 1034;and Interpretative Bulletin No. 14, paragraph 6,Wage and Hour Division,United States Department of Labor.Cf.The Rath PackingCompany, 87NLRB 664. WOOD MANUFACTURING COMPANY633yards, including laborers, checkers, truck drivers, and night watch-men,6 but excluding weighmasters, office and clerical employees,professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwith the meaning of Section 9 (b) of the Act.5.The determination of representatives :The Employer employs two men as laborers who regularly work onlyon Saturdays and Sundays.The parties agree, and we find, that theseindividuals are regular part-time employees and are entitled to -vote inthe election directed herein.[Text of Direction of Election omitted from publication in thisvolume.]As the record indicates that the employees classified as night watchmen do not spendmore than 50 percent of their time performing guard duties, we shall,as agreed by theparties, include them in the unit.Wiley Mfg. Inc.,92 NLRB 40.J. B. WOOD, AN INDIVIDUAL, D/B/A WOOD MANUFACTURING COMPANYAND J. B. WOOD AND CONRAD WOOD, A PARTNERSHIP, D/B/A WOODMANUFACTURING COMPANYandAMERICAN FEDERATION OF LABORandLOCAL 396, INTERNATIONAL CHEMICAL WORKERS UNION, A. F. L.Case No. 15-CA-209. July 27,1951Decision and OrderOn September 13, 1950, Trial Examiner John H. E'adie issued hisIntermediate Report in the above-entitled proceeding finding that theRespondents had engaged in and were engaging in certain unfair labor.practices and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of the In-termediate Report attached hereto.He also found that the Respond-ents had not been engaged in another unfair labor practice allegedin the complaint and recommended dismissal of that allegation.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief and the General Counsel filed a brief.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are.herebyaffirmed.'The Board has considered the Intermediate Report, the1The Respondents argue that the Trial Examiner arbitrarily credited the testimony ofthe union witnesses and discredited that of the witnesses for the Respondents.It Is theBoard's established principle that a Trial Examiner's credibility findings are entitled togreat weight,because in resolving testimony he is in a position to observe the demeanorof the witnesses.Somerset Classics,Inc., and ModernMfg. Co., Inc.,90 NLRB 1676;Inter-City Advertising CompanyofGreensboro,N.C., Inc,89 NLRB 1103;Northeastern95 NLRB No. 84.